In re Davis, Anthony; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Washington, 22nd Judicial District Court, Div. “F”, No. 83CRC37859; to the Court of Appeal, First Circuit, No. KW95 1253.
Granted. Judgment of the trial court is vacated and set aside. Defendant’s application for post conviction relief, insofar as it is based on the 1993 affidavit by Sandra Caroll-Williams, is not time barred. La.Code *438Crim.P. art. 930.8 A(l). Case remanded to the trial court for an evidentiary hearing.